    Case 1:17-cv-03117-LTS-BCM Document 68 Filed 11/26/18 Page 1 of 2
                                            USDC SDNY
                                            DOCUMENT
UNITED STATES DISTRICT COURT                ELECTRO NI CALLY FILED
SOUTHERN DISTRICT OF NEW YORK               DOC#:
                                                                          ---------
 SECURITIES AND EXCHANGE                                                     II/ Z&" / I <j
                                                                  .' --= == ======I
                                                                  ' D,\ TE FILED:
 COMMISSION,
                                                         17-CV-3117 (LTS) (BCM)
                    Plaintiff,
                                                         ORDER REGARDING GENERAL
         -against-                                       PRETRIAL MANAGEMENT

 KAMAL ABDALLAH, et al.

                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(l)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual    Practices          m   Civil   Cases,   available    on    the   Court's   website   at

http://nysd.uscourts.gov/judge/Moses. Parties and counsel are cautioned:

       1.      All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       2.      Discovery applications, including letter-motions requesting discovery conferences,

must be made promptly after the need for such an application arises and must comply with Local

Civil Rule 37.2 and Part II.B of Judge Moses's Individual Practices. It is the Court's practice to

decide discovery disputes at the Rule 37.2 conference, based on the parties' letters, unless a party

shows good cause why more formal briefing should be required. Absent extraordinary

circumstances, discovery applications made later than 30 days prior to the close of discovery may
      Case 1:17-cv-03117-LTS-BCM Document 68 Filed 11/26/18 Page 2 of 2


be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not required,

but may be requested where counsel believe that an informal conference with the Court may

obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with Part II.A of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with Part LC of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and letter-

motions filed via ECF are required only if the filing contains attachments, which must be attached

with protruding tabs.

       6.      If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin Snell

at (212) 805-0228 immediately.

Dated: New York, New York
       November 26, 2018
                                              SO ORDERED.




                                              BARBARA MOSE
                                              United States Magistrate Judge




                                                 2
